Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 19-FS-380

                           IN RE TA.C.; T.C., APPELLANT,

                          Appeal from the Superior Court
                           of the District of Columbia
                                  (NEG-375-18)

                     (Hon. Tara J. Fentress, Magistrate Judge);
                        (Hon. Julie H. Becker, Trial Judge)

 (Submitted March 26, 2020                            Decided September 10, 2020)

      Kwame Willingham was on the brief for appellant T.C.

      Karl A. Racine, Attorney General for the District of Columbia, Loren L.
AliKhan, Solicitor General, Caroline S. Van Zile, Deputy Solicitor General, and
David J. Stark, Assistant Attorney General, were on the brief for appellee the District
of Columbia.

      Before GLICKMAN and MCLEESE, Associate Judges, and FISHER, Senior
Judge. *


      GLICKMAN, Associate Judge:          Appellant T.C. asks us to reverse the

adjudication of his son, Ta.C., as a neglected child under D.C. Code § 16-2301(9)(A)


      *
        Judge Fisher was an active Associate Judge of the court on the date this
appeal was submitted for decision. His status changed to Senior Judge on August
23, 2020.
                                          2

(2012 Repl. & 2020 Supp.). Appellant contends the trial court had insufficient

evidence to support either of its alternative neglect findings, that Ta.C. was without

proper parental care or control, and that Ta.C. was regularly exposed to illegal drug-

related activity in the home. 1 We agree with T.C. that the proof was insufficient to

support a finding of neglect on the latter ground. However, we uphold the finding

that Ta.C. was without proper parental care or control. We therefore affirm the

adjudication of neglect.



                                          I.



      Ta.C was born on February 8, 2016, to appellant and S.R. For reasons not

material to this appeal, appellant took sole custody of Ta.C. in August 2017. The

child remained in appellant’s custody and care until he was removed from

appellant’s home under the following circumstances. 2



      On the morning of November 7, 2018, Metropolitan Police officers responded

to a report of gunshots at an apartment located at 39 Galveston Place, S.W. They


      1
          D.C. Code §§ 16-2301(9)(A)(ii), (x).
      2
        At the time of the neglect adjudication, S.R. was under court order to stay
away from Ta.C. She was notified of the neglect hearing, but she did not participate
in it.
                                          3

were met at the apartment by Kenneth Flood, who had been wounded but was able

to tell them what happened. A second man, Eugene Johnson, was lying dead from

a gunshot wound to his chest. Stepping over Mr. Johnson’s body, the police found

Ta.C. The child was asleep on the floor and uninjured, though he was covered with

spattered blood on his face, hair, and clothing. Ta.C.’s father, appellant, was not

present when the police arrived and did not appear in the next few hours before the

child was taken into CFSA custody. Appellant was located later that morning.



      Two days later, the District filed a petition to have Ta.C. adjudicated a

neglected child within the meaning of D.C. Code §§ 16-2301(9)(A)(ii), (iii), and (x),

because (1) he was “without proper parental care or control”; (2) his caretaker was

“unable to discharge his or her responsibilities to and for the child because of . . .

physical or mental incapacity”; and (3) he was “regularly exposed to illegal drug-

related activity in the home.” At the ensuing two-day fact-finding hearing before

Magistrate Judge Fentress, the District called appellant himself in its case-in-chief

and several other witnesses in support of these charges. Neither appellant nor any

other interested party presented evidence.



      Appellant testified that when Ta.C. was in his care, they lived in the one-

bedroom apartment at 39 Galveston Place with Johnson and Flood. Johnson, who
                                           4

held the lease on the apartment, slept in the living room with Flood, while appellant

and Ta.C. shared the bedroom. Appellant testified that he regularly left Ta.C. in

Johnson’s sole care when he was at work or otherwise out of the home. Appellant

described Johnson as a good person and a co-parent; the two were friends and had

been raising Ta.C. “as partners,” he stated.



      On November 7, 2018, appellant testified, he left the Galveston Place

apartment at approximately 3:40 a.m. to bring soap and toiletries to a female friend

of his who was staying in a vacant apartment that appellant used with the permission

of another friend. Appellant left Ta.C. in the care of Johnson (who was sleeping)

while he went on this errand. When asked where he went that morning after making

the delivery to his friend, appellant invoked his Fifth Amendment privilege against

self-incrimination and declined to answer. He continued to assert his right to remain

silent when asked whether there were firearms or ammunition in the Galveston Street

apartment; whether he had been in possession of a gun within the last six months;

whether he had possessed or sold illegal drugs within the last six months; and about

Johnson’s source of income. The magistrate judge drew “all permissible negative

inferences” from appellant’s assertions of the privilege. 3


      3
         See In re D.B., 947 A.2d 443, 451 n.15 (D.C. 2008). Appellant stipulated
that he had failed to submit to weekly court-ordered drug testing prior to the neglect
                                          5

      Dr. Bernadette Carroll, a CFSA investigative social worker, testified that she

went to the Galveston Place apartment on the morning of November 7 in response

to a police report of an unidentified child found at the scene of a homicide there.

She entered the apartment at approximately 7:00 a.m., after the police had obtained

a search warrant. Dr. Carroll described the apartment as a small unit with a galley

kitchen that connected the living and dining area to the single bedroom. In the living

and dining area she saw an overturned mattress that was covered in blood. Mr.

Johnson’s body lay in the kitchen area, impeding access to the bedroom. Dr. Carroll

stepped over the body to enter the bedroom. There was no bed in that room; she

found Ta.C. asleep on the floor on what she called a “palette of pillows and

blankets.” (A police officer had been guarding the child, after ascertaining that he

had not been hurt, until Dr. Carroll arrived.) There was blood splattered on Ta.C.’s

clothing, face, and in his hair. Dr. Carroll confirmed that Ta.C. had not been injured.

His diaper was soiled and the soles of his feet were covered with an unidentified

black substance, which Dr. Carroll was able to remove with some effort. She took

the child into CFSA custody and was able to determine the child’s identity from

CFSA records.




hearing. The magistrate judge inferred that if appellant had complied with that order,
he would have tested positive for one or more substances each week.
                                           6

      The police interviewed appellant later that morning. Dr. Carroll was allowed

to listen in. She testified that in the interview, appellant admitted to using marijuana,

stated that Johnson sold marijuana, and that there might be a rifle in the apartment.



      Detective Stephanie Garner testified that in executing the warrant to search

the Galveston Place apartment, she discovered a rifle on the floor in an open closet

in the bedroom. The rifle was unsecured and accessible to anyone who went into

the closet. Detective Garner also found two types of ammunition on the highest shelf

of the closet, and one empty ammunition magazine. There was no testimony

regarding whether the rifle was operable or was loaded.             No drugs or drug

paraphernalia, nor other evidence of drug usage or distribution, were found in the

apartment.



      Officer Calvin Branch testified that he was one of the police officers who

responded to the shooting at Galveston Place. When he arrived at the apartment, he

knocked on the door, and Mr. Flood answered. Flood had been shot in the head and

was scared, but he was able to give a statement. He told police that someone had

knocked at the back door and when he and Johnson went to open it, the person kicked

in the door and drew a gun. A struggle followed, during which the intruder fired the

shots that injured Flood and killed Johnson. Counsel for the District represented that
                                         7

a suspect (not appellant) had been charged with Johnson’s murder. No other

evidence was presented regarding the suspect or the motive for the intrusion and the

killing.



       Officer Branch was one of several police officers who testified about their

familiarity with appellant and their recent interactions with him in the community

before and after the November shooting. Branch knew him well and frequently saw

appellant during the nighttime and early morning hours at a 7-11 convenience store

and a Shell gas station located on South Capitol Street S.E.          When Branch

encountered him there, appellant usually appeared to be under the influence of a

mind-altering substance, with bloodshot eyes and “hyped, but coherent.” On one

occasion, which took place in June 2018, Branch found appellant at the gas station

in a highly intoxicated state and out of control. When appellant saw the police, he

stripped completely naked and started running towards them. Appellant was taken

to the hospital following that incident. Another officer testified about a call in

October 2018 concerning a person under the influence and rolling around in the

street outside 32 Galveston Place. The police found appellant lying in the street and

“rapping.” They took him to the hospital. Ta.C. was not with his father during any

of these interactions with police.
                                            8

      Two other officers testified to their knowledge of appellant’s arrests following

Ta.C.’s removal. In the month preceding the neglect hearing, appellant was arrested

twice—once for selling marijuana to an undercover police officer, 4 and again when

the police officer saw a pistol fall out of appellant’s pants after he ran heedlessly into

the street to avoid the police and was hit by a car. 5



      Finally, Kameko Johnson-Styles, a social worker assigned to Ta.C. and his

siblings, testified that she had supervised four visits between appellant and his

children following Ta.C.’s removal. 6 On one of the visits, appellant was required to

dispose of a pocketknife before he was allowed to enter CFSA, and he appeared to

be under the influence of marijuana.



      Based on the foregoing evidence, Magistrate Judge Fentress concluded that

the District had proved by a preponderance of the evidence that Ta.C. was a

neglected child within the meaning of D.C. Code §§ 16-2301(9)(A)(ii), (iii), and (x).


      4
          Appellant was arrested with several hundred dollars on his person in
addition to a small quantity of marijuana.
      5
         Appellant had a felony conviction making it unlawful for him to possess a
firearm. In addition to the handgun, appellant had marijuana in his possession.
      6
        Appellant and S.R. had two other children besides Ta.C. who were in the
custody of CFSA.
                                         9

After a disposition hearing, the magistrate judge concluded that, despite reasonable

efforts toward reunification, returning Ta.C. to appellant’s custody would be

“contrary to the welfare of the child.” 7 Ta.C. was committed to the legal custody of

CFSA.



      On review, Associate Judge Becker reversed the finding of neglect under

§ 16-2301(9)(A)(iii), but upheld the findings of neglect under D.C. Code §§ 16-

2301(9)(A)(ii) and (x), and affirmed Ta.C.’s commitment to the custody of CFSA. 8

Judge Becker rejected appellant’s argument that the magistrate judge had based her

findings of neglect “merely on [the] single incident” of the shooting on November

7, 2018. Rather, the judge said, the finding that Ta.C. was at substantial risk of

serious harm from lack of proper parental care and control was sufficiently

established by the facts that appellant had “regularly left [Ta.C.] in the care of an

individual who sold drugs, with unsecured firearms nearby,” in combination with

the November 7 incident in which that individual was murdered in the child’s

presence. The judge held that the determination of neglect under § 16-2301(9)(A)(x)

likewise was supported by the evidence that Ta.C. “was living in a home where some


      7
          D.C. Code §§ 16-2320(f)(2)(A)-(B) (2012 Repl. & 2020 Supp.).
      8
        The District has not appealed the reversal of the finding of neglect under
§ 16-2301(9)(A)(iii), and we therefore do not discuss it further.
                                          10

members of the household dealt drugs and others ‘tacitly approved’ of that drug-

selling,” in which there was an unsecured firearm, and in which there had been a

shooting that in all likelihood was drug-related.



                                          II.



      The District bears the burden of proving a child neglected by a preponderance

of the evidence. 9 We review the legal sufficiency of the District’s proof with the

recognition that the adjudication of neglect is a “fact-specific process” in which the

trial court is in the best position to make credibility determinations and weigh the

evidence before it. 10 The court appropriately evaluates and draws its conclusions

from evidence extending “beyond . . . the most recent episode” triggering a neglect

petition in order to consider, as much as feasible, “the ‘entire mosaic’ of the child’s

history and experience relevant to the allegations of neglect.” 11




      9
           In re A.H., 842 A.2d 674, 684 (D.C. 2004).
      10
           In re De.S., 894 A.2d 448, 452 (D.C. 2006).
      11
         In re M.D., 758 A.2d 27, 33 (D.C. 2000) (quoting In re A.S., 643 A.2d 345,
347 (D.C. 1994)). We have said that a mere “snapshot” of a single moment or
episode in a child’s life may be misleading and “an unsatisfactory basis” for an
adjudication of neglect. In re A.H., 842 A.2d at 684-85.
                                          11

      Accordingly, our review of the legal sufficiency of the evidence supporting a

finding of neglect is deferential to the prerogatives of the trier of fact and the broad

ambit of the trial judge’s discretionary judgment. We “‘will reverse a finding of

neglect only if it is plainly wrong or without evidence to support it,’ and only after

viewing the evidence in the light most favorable to the court’s ruling.” 12 But

consistent with that deference, we must ensure that a finding of neglect “embod[ies]

a correct understanding of the relevant statutory terms.” 13 The proper construction

of the neglect statute is a legal question, as to which our review is not deferential,

but de novo.



                                          III.



      A child may be found to be neglected within the meaning of D.C. Code § 16-

2301(9)(A)(x) where the District shows that the child “is regularly exposed to illegal

drug-related activity in the home.” The neglect statute states that “[t]he term ‘drug-

related activity’ means the use, sale, distribution, or manufacture of a drug or drug




      12
         In re A.B., 999 A.2d 36, 44 (D.C. 2010) (footnote omitted) (quoting In re
L.H., 925 A.2d 579, 581 (D.C. 2007)).
      13
           In re L.H., 925 A.2d at 581.
                                          12

paraphernalia without a legally valid license or medical prescription.” 14 In In re

De.S., the only case in which this court previously has addressed a challenge to the

sufficiency of the evidence underlying a finding of neglect under §16-2301(9)(A)(x),

we upheld the finding where the record demonstrated that (1) police had received

numerous neighborhood complaints that drug activities were taking place in the

child’s home; (2) an occupant of the home admitted to selling drugs from the home;

(3) in a search of the home, police discovered drug paraphernalia, including pipes

and empty Ziploc bags; and (4) the search of the home also uncovered a firearm and

ammunition. 15



      We do not have comparable evidence of drug-related activity in or emanating

from the Galveston Place apartment where appellant and Ta.C. were residing. There

was evidence that appellant and his roommate Johnson used and sold drugs, but no

evidence or reports that they did so in or from that apartment. The witnesses to

appellant’s apparent use or sale of drugs only observed it on occasions when they

encountered him outside the apartment. The police search of the apartment turned

up no drugs, drug paraphernalia, or drug distribution materials of any kind, and no


      14
           D.C. Code § 16-2301(37).
      15
           In re De.S., 894 A.2d at 450-52.
                                        13

apparent monetary proceeds or records of drug sales. 16 The police did find an

unsecured rifle and ammunition in Ta.C.’s bedroom closet, and the apartment was

the scene of a break-in and the shooting of Johnson and Flood. It may be a fair

surmise, in the absence of any other explanation, that the firearm, ammunition, and

violence at the apartment were more likely than not linked in some way to the drug-

related activities of one or more of its occupants. The exposure of a child to such

dangers in the home is certainly highly relevant to whether the child should be

removed from that home on account of drug-related activity occurring there. 17 But

all that begs the essential question under D.C. Code §§ 16-2301(9)(A)(x) and 16-

2301(37), which is whether the child was “regularly exposed” to the illegal “use,

sale, distribution, or manufacture of a drug or drug paraphernalia” in the home. 18

The statute is quite specific. That appellant’s and Johnson’s unlawful drug-related

activities may have jeopardized the safety of their home does not tell us those

activities themselves took place in the home, or that Ta.C. was exposed to them



      16
         Cf. Hicks v. United States, 697 A.2d 805, 807 n.3 (D.C. 1997) (noting that
a large sum of cash discovered in appellant’s bedroom was probative evidence of
constructive possession of cocaine where it was discovered with drugs and other
drug paraphernalia).
      17
           See In re De.S., 894 A.2d at 452-53; D.C. Code § 4-1301.06a(b) (2020
Supp.).
      18
           D.C. Code § 16-2301(37) (emphasis added).
                                           14

there, regularly or otherwise. We cannot rely on speculation to establish that

necessary finding; the paucity of the evidence on these issues does not permit us to

affirm the finding that Ta.C. was a neglected child under § 16-2301(9)(A)(x).



        We do not, however, dismiss the relevance of appellant’s and Johnson’s drug

activities. That a child has been knowingly exposed to violence or risks thereof

attendant with a caregiver’s illegal activities outside of the home may be sufficient

for a finding of neglect under other definitions of neglect in the statute. In our view,

this case presents such a scenario. It was the basis for Magistrate Judge Fentress and

Judge Becker’s agreement that Ta.C. was a neglected child because he was “without

proper parental care or control” under D.C. Code § 16-2301(9)(A)(ii). 19 We may

sustain adjudications of neglect under this provision if the court’s decision rests on

a finding that the child is exposed to a “substantial risk of serious harm.” 20 A neglect

finding under § 16-2301(9)(A)(ii) “does not require actual harm” to have befallen




        19
         This provision also requires the District to show that “the deprivation is not
due to the lack of financial means of his or her parent.” D.C. Code § 16-
2301(9)(A)(ii). Appellant makes no argument that proof as to this element of neglect
was insufficient.
        20
             In re K.M., 75 A.3d 224, 233 (D.C. 2013) (quoting In re A.H., 842 A.2d at
686).
                                          15

the child; “such a finding can rest on a risk of physical or emotional injury that has

not yet occurred.” 21



      Appellant argues that Johnson’s murder was the only evidence before the trial

court that tended to show Ta.C. was exposed to a substantial risk of harm, and that

the trial court improperly based its neglect determination on this “single snapshot of

the family’s existence.” 22 We do not agree that the court’s focus was so narrow; the

trial court’s finding took into account evidence covering several months of the

child’s life before and after the homicide that showed an increasingly unsafe living

situation for the child.



      The evidence showed that, during this time, appellant—Ta.C.’s primary

caregiver—was experiencing serious substance abuse issues, which resulted at least

twice in appellant’s hospitalization. In the month before the neglect hearing,

appellant was arrested for selling marijuana to an undercover police officer, and

again for unlawful possession of a handgun. When appellant was observed in the

community prior to the murder and Ta.C.’s removal from appellant’s custody, Ta.C.

was never with him. The child was regularly left in the custody of Mr. Johnson,


      21
Id.
      22
           In re A.H., 842 A.2d at 685.
                                          16

whom appellant knew to be a drug dealer. To say that Ta.C., a two-year-old child,

was at a substantial risk of serious harm while placed in such company is an

understatement, as the November 7 events proved. Drug trafficking is inherently

dangerous, and while the record does not reveal the motive behind Johnson’s

murder, we agree with the trial court that it is reasonable to infer it was related to

Johnson’s (or, perhaps, appellant’s) illegal drug-related activity. The apartment at

39 Galveston Place was demonstrably an unsafe environment for Ta.C., and the

presence of an illegal and unsecured firearm and ammunition in Ta.C.’s bedroom

closet only confirmed and added to the very real dangers surrounding him. 23 In the


      23
          See, e.g, In re Ninoshka M., 4 N.Y.S.3d 201, 201 (N.Y. App. Div. 2015)
(finding of neglect supported by parent’s storage of accessible and illegal firearms
in the home). We acknowledge that the mere presence of a firearm and ammunition
in a child’s home is not by itself evidence of neglect. In general, firearms in the
home are probative of neglect only where they are operable and accessible to
children who might misuse them. Compare In re Yolanda L., 212 Cal. Rptr. 3d 839,
844 (Cal. Ct. App. 2017) (father’s storage of loaded handgun in area accessible to
his children was “neglectful conduct” that put the children “at substantial risk of
suffering serious physical harm”) with In re C.V., 222 Cal. Rptr. 3d 924, 929-30
(Cal. Ct. App. 2017) (unloaded gun secured and hidden from three-month old
insufficient evidence of a “substantial risk of serious harm”) and M.S. v. Dep’t of
Children & Families, 60 So. 3d 573, 575 (Fla. Dist. Ct. App. 2011) (unsecured
firearms in locked room to which children had no access insufficient basis on which
to find neglect). In this case, the rifle was readily accessible to Ta.C., there is no
evidence that the rifle was inoperable, and there was ammunition nearby, on the top
shelf of the closet but still potentially accessible to even a small child. Appellant’s
possession of the rifle was unlawful, and it was potentially linked to other dangerous
and illegal activities by one or more of the occupants of Ta.C.’s abode. Under such
circumstances, we think the trial court appropriately considered the firearm as
contributing to the conclusion that Ta.C. was at a substantial risk of harm in
                                          17

wake of Johnson’s murder, appellant’s further criminal activity, unlawful handgun

possession, and apparently unalleviated history of substance abuse, combined with

Ta.C.’s loss of his alternative caregiver, shows that the risk of harm to Ta.C. if he

remained in his father’s custody was substantial and not at all speculative or

temporary. 24 Viewing the “entire mosaic of the child’s history and experience,” the

court did not err in concluding Ta.C. was without proper parental care or control. 25



                                         IV.



      For the foregoing reasons, we affirm the trial court’s order adjudicating Ta.C.

a neglected child.




appellant’s care. That said, we would affirm a finding of neglect on the facts of this
case even if the rifle and ammunition had not been found in Ta.C.’s home.
      24
           This is in contrast with cases in which we have held the evidence
insufficient to support a finding of neglect based on the alleged lack of proper
parental care or control. See, e.g., In re L.H., 925 A.2d at 582-83 (reversing trial
court’s finding that child was without proper parental care or control where evidence
of physical punishment beyond a single incident rested “on too much speculation to
support a finding of neglect”); In re K.M. 75 A.3d at 234 (evidence of what “could
happen to a child . . . of a parent . . . suffering from a delusional disorder” too
speculative to support a finding of neglect of the child at issue) (internal quotation
marks omitted).
      25
           In re M.D., 758 A.2d at 33 (internal quotation marks omitted).